Case 4:19-cv-00573-CVE-FHM Document 2 Filed in USDC ND/OK on 10/25/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) MARYLYN STROME,                                 )
                                                      )
                        Plaintiff,                    )
                                                      )
  vs.                                                 )       Case No. 19-cv-573-CVE-FHM
                                                      )       (formerly Tulsa County
  (1) CSAA INSURANCE EXCHANGE;                        )       Case No. CJ-2019-1321)
  (2) CSAA FIRE AND CASUALTY                          )
      INSURANCE COMPANY d/b/a AAA                     )
      FIRE AND CASUALTY INSURANCE                     )
      COMPANY; and                                    )
  (3) CSAA INSURANCE SERVICES, INC.,                  )
                                                      )
                        Defendants.                   )

                                      NOTICE OF REMOVAL

         Defendants CSAA Insurance Exchange (the “Exchange”), CSAA Fire and Casualty

  Insurance Company (“CSAA”) and CSAA Insurance Services, Inc. (“Services”) give notice of the

  removal of this action from the District Court of Tulsa County, State of Oklahoma, styled Marylyn

  Strome v. CSAA Insurance Exchange, CSAA Fire and Casualty Insurance Company, and CSAA

  Insurance Services Company, Case No. CJ-2019-1321, to the United States District Court for the

  Northern District of Oklahoma.1 In support of this Notice, CSAA sets forth as follows:

         1.     On April 1, 2019, Plaintiff filed a Petition against Defendants in the District Court

  of Tulsa County, State of Oklahoma. A copy of the Petition is attached as Exhibit “1.” See 28

  U.S.C. § 1446(a). Prior to serving any defendant, Plaintiff filed a First Amended Petition on

  September 25, 2019. A copy of the First Amended Petition is attached as Exhibit “2.” Plaintiff

  filed a return of summons, showing the Oklahoma Insurance Commissioner was served with



  1
   No admission of fact, law or liability is intended by this Notice of Removal, and Defendants
  expressly reserve all defenses, affirmative defenses and motions otherwise available to them.



                                                  1
Case 4:19-cv-00573-CVE-FHM Document 2 Filed in USDC ND/OK on 10/25/19 Page 2 of 5




  Summons on September 27, 2019. A copy of the Summonses and Returns of Service are attached

  hereto as Exhibit “3.” This Notice of Removal is, therefore, timely filed in accordance with 28

  U.S.C. § 1446 and Fed. R. Civ. P. 6(a)(1)(C).

         2.     Plaintiff is a citizen of the State of Oklahoma. First Amended Petition, ¶ 1.

         3.     CSAA is a corporation incorporated under the laws of the state of Indiana having

  its principal place of business in California. Exhibit “4,” CSAA Quarterly Statement Excerpt.

  CSAA issued the policy at issue to Plaintiff. Exhibit “5,” Declaration Page. CSAA manages all

  claims handling, evaluation, and decision-making for claims related to CSAA issued policies. See

  e.g., Exhibit “6,” CSAA Correspondence. All payments to Plaintiff (and to entities assisting with

  the investigation of Plaintiff’s claim) were issued by CSAA. See e.g., Exhibit “7,” CSAA

  Payments.

         4.     The Exchange is a reciprocal insurer formed under the laws of the State of

  California. Exhibit “8,” Exchange Quarterly Statement Excerpt. The Rules and Regulations of

  the Insurance Board of CSAA Insurance Exchange, as Amended August 1, 2019 (“Rules and

  Regulations”) make clear that the Exchange conducts an inter-insurance exchange “in accordance

  with...the Insurance Code of the State of California....” Exhibit “9,” Excerpt of Rules and

  Regulations. A simple NAIC search reveals the Exchange is not licensed as a reciprocal insurer

  in the State of Oklahoma. Exhibit “10,” NAIC Search of CSAA Insurance Exchange. Since the

  Exchange is not licensed as a reciprocal insurer in the State of Oklahoma, it does not issue

  insurance policies in the State of Oklahoma. Exhibit “11,” Evans Affidavit, ¶¶ 2-3. The Exchange

  does not have any “subscribers” in the State of Oklahoma. Ex. 11, Evans Affidavit, ¶ 3.

         5.     Services is a California corporation with its principal place of business in

  California. Exhibit “12,” Statement of Information; Ex. 11, Evans Affidavit, ¶ 11. All corporate




                                                  2
Case 4:19-cv-00573-CVE-FHM Document 2 Filed in USDC ND/OK on 10/25/19 Page 3 of 5




  officers who direct, control, and coordinate corporation activities are in California. Ex. 11, Evans

  Affidavit, ¶ 12. Its headquarters are at 3055 Oak Road, Walnut Creek, California, where board

  meetings are held, agenda for board meetings created, corporate policies developed and drafted,

  budgets created and internal auditing carried out, mails sent and received, and calls received. Id.,

  see also Ex. 12, Statement of Information. It is not a regulated insurance company and does not

  underwrite insurance policies. Ex. 11, Evans Affidavit, ¶ 11. Service agents and claims adjusters

  are employees of Services. While there are certain facilities in Oklahoma where employees of

  Services perform various operations as agents for other entities, such as FCIC, no decisions are

  made in Oklahoma regarding the direction, control and corporate activities of Services. Ex. 11,

  Evans Affidavit, ¶ 13.

         6.      Federal subject matter jurisdiction in this action exists by reason of diversity of

  citizenship and an amount in controversy that exceeds the statutory minimum, exclusive of

  interests and costs, pursuant to 28 U.S.C.A. § 1332(a). First Amended Petition, “Wherefore”

  paragraph.

         7.      The removal of this action is authorized by 28 U.S.C.A. § 1441(a) which allows the

  removal of any civil action brought in a state court of which the District Courts of the United States

  have original jurisdiction.

         8.      A true and correct copy of all process, pleadings and orders served on or by all

  Defendants are attached hereto as separate exhibits. The exhibits are numbered as follows:

         Exhibit 1:        Petition;

         Exhibit 2:        First Amended Petition

         Exhibit 3:        Summonses and Returns of Service;

         Exhibit 4:        CSAA Fire and Casualty Insurance Quarterly Report;




                                                    3
Case 4:19-cv-00573-CVE-FHM Document 2 Filed in USDC ND/OK on 10/25/19 Page 4 of 5




         Exhibit 5:     CSAA Declaration Page;

         Exhibit 6:     CSAA Correspondence;

         Exhibit 7:     CSAA Payments;

         Exhibit 8:     CSAA Insurance Exchange Quarterly Report;

         Exhibit 9:     Excerpt of Rules and Regulations;

         Exhibit 10:    NAIC Search of CSAA Insurance Exchange;

         Exhibit 11:    Affidavit of Katherine Evans;

         Exhibit 12:    CSAA Insurance Services Statement of Information;

         Exhibit 13:    Letter from Insurance Commissioner; and

         Exhibit 14:    Defendants’ Motion to Dismiss.

         9.      Pursuant to LCvR 81.2, a copy of the docket sheet in Case No. CJ-2019-1321in the

  District Court of Tulsa County, State of Oklahoma, is attached hereto at Exhibit “15.”

         10.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be promptly

  given to all adverse parties herein, and a copy will be filed with the Court Clerk of Oklahoma

  County District Court, Oklahoma.

                                          CONCLUSION

         As the Court has jurisdiction over this action under 28 U.S.C. §§ 1332, CSAA prays that

  this Court will assume jurisdiction over this action and make such further orders herein as may be

  needed to properly resolve this controversy.




                                                  4
Case 4:19-cv-00573-CVE-FHM Document 2 Filed in USDC ND/OK on 10/25/19 Page 5 of 5




                                         Respectfully Submitted,

                                         s/Matthew C. Kane
                                         GERARD F. PIGNATO (OBA NO. 11473)
                                         MATTHEW C. KANE (OBA NO. 19502)

                                         Of the Firm:
                                         RYAN WHALEY COLDIRON JANTZEN PETERS &
                                         WEBBER PLLC
                                         900 Robinson Renaissance
                                         119 North Robinson
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 239-6040
                                         Facsimile: (405) 239-6766
                                         jerry@ryanwhaley.com
                                         mkane@ryanwhaley.com

                                         Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

         This is to certify that on this 25th day of October, 2019, a true and correct copy of the above
  and foregoing instrument was mailed via U.S. Mail, first-class, postage prepaid, to:

         Reggie N. Whitten
         Michael Burrage
         J. Revell Parrish
         Whitten Burrage
         512 N. Broadway, Suite 300
         Oklahoma City, OK 73103

         Brian A. Dittrich
         Dittrich Law Firm, PLLC
         101 Park Avenue, Suite 1300
         Oklahoma City, OK 73102



                                                 s/Matthew C. Kane
                                                 Matthew C. Kane




                                                    5
